DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                 
                                                    
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/613,914, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The application does not divulge the claimed "an embolic protection device". Accordingly, claims 21-34 and 41-42 are not entitled to the benefit of the prior application.
The disclosure of the prior-filed application, Application No. 13/613,914, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The application does not divulge the claimed “the expandable hoop”. Accordingly, claims 29 and 30 are not entitled to the benefit of the prior application.
The disclosure of the prior-filed application, Application No. 13/613,914, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, Accordingly, claim 30 is not entitled to the benefit of the prior application.
Reason for Allowance
Claims 21-34 and 41-42 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of a method comprising the steps of: an embolic protection device surrounding a distal half of the expandable portion; and the method steps of: retracting the expandable portion axially along some or all of the zone of attention while the expandable portion is in the opened position to create axially extending, linear slits in the atherosclerotic material located therein while simultaneously trapping any encountered particulate above a certain size within the embolic protection device; placing the expandable portion in the closed position once a proximal end of the zone of attention is reached to capture the particulate within the embolic protection device that includes the combination of recited limitations in claims 21, 33, and 41.
Previously cited prior art reference Pigott discloses the invention as substantially claimed but fails to divulge the embolic protection device and the method steps involving the embolic protection device. 
Previously cited prior art reference Ressemann discloses the embolic protection device and the method steps involving the embolic protection device. Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight because Ressemann is not considered analogous art to prior art reference Pigott. More specifically, modifying Pigott with Ressemann requires hindsight bias because, Pigott teaches plaque scoring by axial retraction while Ressemann teaches atherectomy by rotational movement, and there is no teaching or suggestion in Pigott or Ressemann for combining plaque scoring elements with embolic protection elements on the same device for use with axial, non-rotational movements. Furthermore, debris from 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771   
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771